DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed June 23, 2021, with respect to Non-Final Rejection - 03/23/2021 have been fully considered and are persuasive.  The Non-Final Rejection - 03/23/2021 has been withdrawn. 
Allowable Subject Matter
Claims 13, 15, and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art Gupta et al. (US 20140252317 A1),  Nakazawa et al. (US 20140284590 A1), Wu et al. (US 20110218275 A1) disclose the claimed limitations but are silent on the limitations below.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and an 
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and an overall height of the first filling adhesive and the second filling adhesive does not exceed a height of the sealant, and wherein the heating of the package substrate to allow the filling adhesives to fill into the gaps between the package substrate and the array substrate comprises: heating the package substrate, allowing the first filling adhesive close to a side of the package substrate to be expanded and to push the second filling adhesive with low viscosity close to a side of the array substrate to diffuse to fill an entire gap space between the package substrate and the array substrate.”, as recited in Claim 15, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                      

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816